UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


 NASHWAN AL-RAMER ABDULRAZZAQ,

                 Plaintiff,

 v.                               Civil Action No. 17-1928(EGS)
 DONALD J. TRUMP, et al.,

                 Defendants.


                               ORDER

      For the reasons stated in the accompanying Memorandum

Opinion, it is hereby

      ORDERED that [47] Respondent’s motion to dismiss

Petitioner’s Second Amended Complaint is GRANTED IN PART and

HELD IN ABEYANCE IN PART; and it is further

      ORDERED that Petitioner’s Eighth Amendment Claims are

DISMISSED; and it is further

      ORDERED that Petitioner’s remaining claims are HELD IN

ABEYANCE; and it is further

      ORDERED that [147] Petitioner’s motion to lift stay is

DENIED and the Clerk of Court is DIRECTED to ADMINISTRATIVELY

CLOSE this case. This stay applies to all claims and issues that

have been, will be, or could be adjudicated at the military

commission and its appeals process. See Al-Baluchi v. Esper,

Civil Action No. 08-2083, 2019 WL 3414334, at * 13 (D.D.C. July
29, 2019); and it is further

     ORDERED that in view of the parties’ Status Report, ECF No.

25, and the biweekly status reports that have been submitted to

this Court since November 2, 2017, the Court finds Petitioner’s

[10] Motion for Preliminary Injunction to be MOOT subject to

further consideration for good cause shown; and it is further

     ORDERED that the Minute Order entered October 10, 2017 is

VACATED and the parties shall no longer submit joint status

reports; and it is further

     ORDERED that the parties are DIRECTED to file a joint

status report with recommendations for further proceedings by no

later than 30 days of the ultimate conclusion of the military

commission proceedings against Petitioner.

     SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          October 28, 2019




                                2